Exhibit 10.209

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT ("Agreement") is made and entered into by and between
John J. Foley, Jr. ("Employee"), an individual who resides at 10114 S.
Maplewood, Tulsa, OK 74137 and Dollar Thrifty Automotive Group, Inc., a Delaware
corporation ("DTG"), with its principal place of business located at Tulsa,
Oklahoma.

 

PURPOSE:

 

DTG has informed Employee that effective October 13, 2008, Employee’s position
as Senior Executive Vice President and Chief Operating Officer has been
eliminated and Employee’s services are no longer required. In order to achieve a
final and amicable resolution of the employment relationship in all its aspects,
and in consideration of the mutual covenants and promises herein contained,
including the waiver and release of rights and claims by Employee as set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employee and DTG agree as follows:

 

 

1.

SEPARATION DATE.

 

 

1.1

Separation. Employee's employment with DTG shall cease October 13, 2008 (the
"Separation Date").

 

 

2.

COVENANTS AND OBLIGATIONS OF DTG.

 

 

2.1

Salary Continuation. Commencing on the Separation Date, DTG will provide
Employee twenty-six and 34/100s (26.34) weeks of salary continuation (the
“Salary Continuation Period”) payable bi-weekly at the base bi-weekly rate of
pay of $14,166.00 in effect as of the Separation Date. The base rate of pay
shall not include any increase, adjustment or allowance to regular earnings
unless otherwise specifically provided for in this Agreement. Each bi-weekly
salary continuation payment is subject to all applicable federal, state and
local taxes and assessments, which will be withheld by DTG. Employee may not
contribute to the 401(k) Plan subsequent to the Separation Date.

 

 

2.2

Continuing Health Care Benefits. Employee’s separation from DTG on the
Separation Date shall be a “qualifying event” as such term is defined under
COBRA. During the Salary Continuation Period, instead of Employee paying full
COBRA premiums during such period, (1) DTG shall pay the amount of any COBRA
premiums in excess of the amount that was deducted from Employee’s bi-weekly
salary payment prior to the Separation Date to maintain group health care
benefits and (2) Employee shall only pay an amount equal to that amount which
was deducted from Employee’s bi-weekly salary payment prior to the Separation
Date to maintain group health care benefits (the “Co-pay Amount”). The Co-pay
Amount to be paid by Employee in the preceding sentence shall be billed to
Employee by DTG’s third party COBRA service provider. In order to maintain the
group health care benefits pursuant to the preceding sentence, Employee must
elect COBRA benefits and must timely pay the Co-pay Amount.

 

Page 1

 





If the Employee has not timely executed this Agreement as set forth in Section
3.4 below or has executed but revoked this Agreement as set forth in Section 3.5
below, this Agreement shall not be enforceable or effective and DTG shall have
no obligation to pay the expense of continuing health care benefits and Employee
shall be obligated to pay the full amount of any COBRA premiums to maintain
continuing health care coverage as provided under COBRA. The failure by Employee
to timely pay either the Co-pay Amount or the full amount of the COBRA premiums
will result in the termination of continuing health care benefits under COBRA.
In the event that Employee has elected COBRA and paid the full amount of any
COBRA premiums prior to this Agreement becoming effective, DTG shall, subsequent
to and in a reasonably prompt manner, reimburse to Employee the amount of such
COBRA premiums that Employee paid which DTG would otherwise had been responsible
to cover in excess of the Co-pay Amount in the second sentence of this Section.

 

 

2.3

Exec-U-Care. Exec-U-Care benefits will be provided to Employee during the period
from the Separation date through December 31, 2008.

 

 

2.4

DTG Vehicle.

 

 

2.4.1

Continued Use. DTG agrees that Employee may continue to use the DTG vehicle
assigned to Employee (the “Vehicle”) as of the Separation Date until 5:00 p.m.
(Tulsa time) on December 1, 2008, at which time and date Employee shall return
such Vehicle to DTG’s headquarters in Tulsa, Oklahoma or at such other DTG
location as reasonably agreed upon by DTG should Employee reside outside of the
Tulsa area. The obligation to return the Vehicle is subject to whether Employee
has exercised the option to purchase the Vehicle, as set forth below, in which
event Employee shall have no obligation to return the purchased Vehicle. The
continued use of the Vehicle shall be upon the same terms and conditions set
forth in the policy governing such use by Employee prior to the Separation Date.
In connection with such use, DTG shall continue to impute the bi-weekly lease
value for the Vehicle, as of the Separation Date, and shall prorate any partial
calendar weeks and deduct all applicable taxes.

 

 

2.4.2

Lump Sum Payment.  In lieu of the continued use of the Vehicle for a period from
December 1, 2008 through the last day of the Salary Continuation Period, DTG
agrees to pay Employee $3,626.00 on December 12, 2008. The payment in the
preceding sentence shall be subject to all applicable federal, state and local
taxes and assessments, which will be withheld by DTG.

 

 

2.4.3

Purchase Option. Employee shall have the option to purchase the Vehicle, on or
before December 1, 2008 at the greater of the fair market value of such Vehicle,
as determined by DTG in its sole discretion, or the net book value.

 

 

2.5

Target (Performance) Shares. The following provisions shall govern shares of
restricted Common Stock of DTG granted under the Performance Share Grant
Agreements specified below (collectively, such shares of restricted DTG Common
Stock referred to as “Target Shares”).

 

Page 2

 





 

 

 

2.5.1

2006 Grant.       In accordance with the terms of that certain Performance Share
Grant Agreement dated effective February 1, 2006 between DTG and Employee (“2006
Agreement”), 13,365 Target Shares were granted to Employee. The 2006 Target
Shares shall be prorated as of the Separation Date such that 12,417 Target
Shares are not forfeited under the 2006 Agreement and 948 Target Shares are
forfeited. Notwithstanding any provision in the 2006 Agreement to the contrary,
the non-forfeited Target Shares shall be deemed fully vested as of the Effective
Date. DTG shall issue Employee a stock certificate representing non-forfeited
Target Shares under the 2006 Agreement on the same date upon which DTG
executives are issued stock certificates for non-forfeited 2006 Target Shares,
subject to applicable federal, state and other tax withholdings.

 

 

2.5.2

2007 Grant.       In accordance with the terms of that certain Performance Share
Grant Agreement dated effective February 1, 2007 pursuant to which 10,200 Target
Shares were granted to Employee, no payout or award shall be made.

 

 

2.5.3

2008 Grant.       In accordance with the terms of that certain Performance Share
Grant Agreement dated effective February 1, 2008 pursuant to which 22,529 Target
Shares were granted to Employee, no payout or award shall be made.

 

 

2.6

Ayco Financial Counseling Services. In connection with the financial counseling
services provided by The Ayco Company, L.P. to DTG, subsequent to the Separation
Date and continuing through December 31, 2008, Employee shall continue to
receive financial counseling services during the Salary Continuation Period and
DTG shall continue to bear the expense of such services provided to Employee by
The Ayco Company, L.P.

 

 

2.7

Stock Options. Pursuant to those certain Stock Option Agreements between
Employee and DTG (“Stock Option Agreement”), any vested, non-qualified stock
options granted pursuant to each applicable Stock Option Agreement which have
not been exercised as of the Separation Date shall be exercisable for a period
of six (6) months from the Separation Date, but not later than the expiration
date of a stock option. Any non-vested, non-qualified stock options granted
pursuant to each applicable Stock Option Agreement shall automatically expire on
the Separation Date.

 

 

2.8

Paid Time-Off. DTG will pay Employee paid time-off (“PTO”) pay in an amount
equal to  256 hours, less:  (1) applicable federal, state, and local taxes and
assessments required to be withheld by DTG and (2) any PTO hours used by
Employee prior to the Separation Date and that are pending processing as of the
Separation Date (“PTO Pay”). The total hours of PTO Pay were calculated pursuant
to Policy No. HUM25 – Paid Time Off that addresses the payment of PTO hours upon
termination of employment. The PTO Pay shall be paid regardless of Employee’s
decision whether to execute this Agreement and in accordance with applicable
state law on or following the Separation Date.

 

Page 3

 





 

 

 

2.9

Employee Travel Expenses. Employee shall promptly and properly complete, in
accordance with DTG’s travel reimbursement policy, and submit to DTG, Travel
Expense Reports for all outstanding travel expenses eligible for reimbursement
as of the Separation Date, notwithstanding the decision of Employee to execute
this Agreement. Incomplete or improperly documented Travel Expense Reports may,
at the sole discretion of DTG, be rejected as to payment and returned to
Employee for completion. Any Travel Expense Report not timely submitted or
rejected twice for lack of or missing documentation shall automatically be
deemed as rejected for payment.

 

 

2.10

Neutral Job Reference. DTG agrees whenever in the future it receives a request
for information or reference regarding Employee’s employment with DTG, DTG will
provide only neutral employment information verifying the position Employee
held, the dates of Employee’s employment and that Employee’s position was
eliminated in connection with a reduction in force.

 

 

2.11

Vehicle Non-revenue Rentals. During the Salary Continuation Period, Employee
shall be entitled to rent vehicles for Employee’s personal use on a non-revenue
basis from Dollar and Thrifty branded rental facilities operated by DTG and it
subsidiaries, or licensees of such subsidiaries.

 

 

2.12

Outplacement Services. DTG will provide Employee with professional
outplacement/career transition assistance by Career Development Service, Inc.
pursuant to that certain letter dated November 4, 2008, for a period of six (6)
months from the Effective Date at DTG’S sole expense.

 

3.

RELEASE OF CLAIMS, COVENANTS AND OBLIGATIONS OF EMPLOYEE.

 

 

3.1

Director and Officer Resignations. Employee shall resign all director and
officer positions held by Employee in subsidiaries and affiliates of DTG, if
any, as of the Separation Date.

 

 

3.2

Release of All Claims. It is the intention of the parties hereto that execution
of this Agreement will forever bar any and all claims of whatsoever kind and
nature by reason of any matter, cause or thing occurring, done or omitted to be
done from the beginning of the world until the date of the execution of this
Release as set forth more fully below, including without limitation any and all
claims arising from or related to Employee's employment with DTG through the
Effective Date, known or suspected to exist now, and those which are unknown and
not suspected to exist now, except: (i) those related to the parties' future
performance under this Agreement and pursuant to that certain Indemnification
Agreement dated effective May 20, 2005 between Employee and DTG
(“Indemnification Agreement”), and (ii) any claims arising after the execution
of this Agreement.

 

 

 

Page 4

 





In exchange for the additional consideration provided herein, including, but not
limited to, the continuing benefits to be provided and payments to be made by
DTG pursuant to Sections 2.3, 2.4 and 2.6, which Employee acknowledges is over
and above any benefits Employee may be entitled to receive under company
guidelines, Employee, on behalf of Employee’s self and Employee’s heirs,
executors, representatives, administrators, successors and assigns, does hereby
fully, finally, irrevocably and forever unconditionally release, acquit and
discharge DTG and its subsidiaries and affiliates, and their respective
officers, directors, stockholders, employees, representatives, attorneys,
successors and assigns, and all persons acting by, through, under or in concert
with any of them, from any and all claims, demands, liabilities, obligations,
rights, controversies, actions, causes of action, damages, costs, losses, debts,
accounts, charges and expenses (including all statutory and common law claims
for attorneys’ fees and costs), of whatsoever kind and nature, whether known or
unknown, whether in law or equity and whether arising under federal, state or
local law which Employee may have, now or in the future, by reason of any
matter, cause or thing occurring, done or omitted to be done from the beginning
of the world until the date of the execution of this Release, including without
limitation any claim arising out of or related to Employee's employment with DTG
and termination of employment with DTG, which Employee acknowledges was for
nondiscriminatory reasons, except as excluded in the preceding paragraph
(collectively, the “Claims”). With the foregoing release and waiver, Employee
knowingly and willingly waives all present and future Claims that might or could
have been asserted on or behalf of Employee, up to and including the date of
this Agreement.

 

The foregoing includes, without limitation, any Claims that Employee may have
against DTG under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§2000e et seq.; the Civil Rights Act of 1991; the Civil Rights Act of
1866 and/or 1871; the National Labor Relations Act, as amended, by 29 U.S.C. §§
151 et seq.; the Age Discrimination In Employment Act of 1967, as amended, 29
U.S.C. §§621 et seq.; the Older Workers Benefits Protection Act of 1990; the
Fair Labor Standard Act of 1938, as amended, 29 U.S.C. §§201; Executive Order
11246, the Equal Pay Act of 1963; the Employment Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§1001 et seq.; the Rehabilitation Act of 1973,
as amended, 29 U.S.C. §§701 et seq.; the Americans with Disabilities Act of
1990; 42 U.S.C. §12101 et seq.; the Family and Medical Leave Act of 1993, any
other federal, state, or local constitution, statute, law, ordinance or
regulation; any claims for severance pay (including without limitation any claim
for severance related to incentive or bonus compensation), incentive or bonus
payments, accrued holiday pay, accrued vacation pay; health, medical, or life
insurance benefits; distribution of money under any retirement, profit sharing,
or 401K plans; and any and all common-law causes of action for wrongful
termination, wrongful termination in violation of public policy, retaliatory
discharge, tortious discharge, breach of express or implied contract, promissory
or equitable estoppel, detrimental reliance, breach of covenant of goodfaith and
fair dealing, libel, slander, loss of consortium, invasion of privacy,
negligence, defamation, outrageous conduct, or intentional or negligent
infliction of emotional distress.

 

 

 

Page 5

 





Except to the extent permissible under the Age Discrimination in Employment Act,
Employee also agrees not to initiate any action against DTG to assert or
institute any such Claims nor authorize or assist any party, governmental or
otherwise, to institute any Claims for damages via administrative or legal
proceedings or otherwise against DTG. DTG and Employee agree that the signing of
this Agreement does not waive any claims arising after the execution of this
Agreement and does not waive any claims arising under the Indemnification
Agreement. In addition, nothing in this Release is intended to interfere with
the Employee’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Employee believes Employee may have
against DTG. However, by executing this Release, the Employee hereby waives the
right to recover in any proceeding that the Employee may bring before the Equal
Employment Opportunity Commission or any state human rights commission or in any
proceeding brought by the Equal Employment Opportunity Commission or any state
human rights commission on the Employee’s behalf.

 

 

3.3

Release of ADEA and OWBPA Claims. Employee further acknowledges and agrees that
the foregoing release and waiver set forth in Section 3.2 above includes,
without limitation, any and all claims for rights or claims Employee may have
against DTG under Age Discrimination In Employment Act of 1967, as amended, 29
U.S.C. §§621 et seq. (“ADEA”); the Older Workers Benefits Protection Act of 1990
(“OWBPA”) and any analogous federal, state, or local constitution, statute, law,
ordinance, or regulation; arising from or related to Employee’s employment with
DTG, including, but not limited to, attorneys’ fees, related costs and interest.

 

 

3.4

Right to Consider and Decisional Unit Information.  Employee was provided with
this Agreement on October 13, 2008. Employee is a member of the decisional unit
discussed in the paragraph below and is hereby informed that the terms of this
Agreement shall be open for acceptance by Employee for a period of forty-five
(45) calendar days from the date set forth in the preceding sentence, during
which time Employee may consider whether to accept DTG’s offer and to execute
this Agreement. In addition, Employee is hereby advised to consult with an
attorney of Employee’s choice before executing this Agreement, to ensure
Employee fully and thoroughly understands it. Employee may utilize all or any
portion of this forty-five (45) days’ period. DTG and Employee agree that any
changes, whether material or immaterial, made to the terms and conditions of
this Agreement subsequent to the date set forth in the first sentence of this
Section and agreed to by the parties, shall not restart the running of the
forty-five (45) days’ period. If Employee does not timely execute this Agreement
within the forty-five (45) days’ period this Agreement shall not be enforceable
or effective and DTG shall have no further obligation hereunder. Should Employee
execute this Agreement, Employee shall mail the executed Agreement to the
following:

 

Lynne Pritchard

Vice President – Human Resources

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

 

Tulsa, OK 74135

 

 

 

Page 6

 





In connection with Employee’s decision whether to accept DTG’s offer of
severance benefits in exchange for the waiver and release set forth in Sections
3.2 and 3.3 above by executing this Agreement, Employee was also provided with a
document entitled “Separation Information” which sets forth the decisional unit
within DTG’s organizational structure from which DTG chose employees who would
be offered severance benefits in exchange for the waiver and release set forth
in Sections 3.2 and 3.3 and those who would not be offered severance benefits in
exchange for the waiver and release. In addition, Employee is informed that the
document entitled “Separation Information” also sets forth a list of all job
titles and ages of persons in the decisional unit who were and were not selected
for separation and the offer of severance benefits as consideration for signing
a Separation Agreement containing a release and waiver of ADEA and OWBPA rights.

 

 

3.5

Right to Revoke Agreement and Effective Date. Employee is also informed that for
seven (7) calendar days following the execution of this Agreement by Employee,
Employee may revoke this Agreement by informing Lynne Pritchard, Vice President
– Human Resources, in writing, of Employee’s intent to revoke this Agreement, at
the address set forth in Section 3.4 above. If Employee does not advise DTG in
writing within such seven (7) days’ period of Employee’s intent to revoke this
Agreement, this Agreement shall become effective and enforceable upon the
expiration of the seven (7) days’ period (the “Effective Date”). Employee
acknowledges that DTG shall have no obligation under this Agreement whatsoever
in the event of any revocation by Employee. 

 

 

3.6

Non-Disclosure of Confidential Information. In exchange for the consideration of
the payments, other compensation and benefits to be provided by DTG pursuant to
this Agreement, Employee acknowledges that Employee has had access to
Confidential Information, as defined below, and Employee agrees to maintain the
confidentiality and privileged nature of Confidential Information, and shall not
disclose or cause to be disclosed, directly or indirectly, any such Confidential
Information, nor use the same for personal benefit, without the prior written
approval of DTG in each instance. The term "Confidential Information" means
non-public and proprietary information relating to DTG, its subsidiaries and
affiliates, including, but not limited to, operating, business, marketing,
financial and technical information, regardless of its form, including, but not
limited to, manufacturer fleet pricing, lease and fleet programs pricing and
terms, local marketing and sales accounts, customer information and lists,
corporate rates, retail pricing, contracts, vehicle supply agreements, or other
information important to the competitive position of DTG, its subsidiaries or
affiliates, that is not otherwise in the public domain, that is furnished by
DTG, its subsidiaries or affiliates and their respective representatives, or
otherwise obtained by Employee through the performance of Employee’s job
position, observation or analysis of such Confidential Information. Confidential
Information does not include information which is or becomes generally available
to the public other than as a result of disclosure by Employee.

 

 

3.7

Non-Solicitation of DTG Employees. In consideration of the payments payable
pursuant to Section 2.1 and those other obligations and covenants set forth in
Sections 2.2 through 2.6, Employee hereby agrees Employee will not, during the
Salary Continuation Period, for any reason, directly or indirectly, for
Employee’s self or on behalf of or in conjunction with any person, partnership
or corporation (other than DTG), as an officer, director, employee, agent,
shareholder, owner, consultant, advisor, or manager of any firm, organization,
agency, or other corporate or legal entity induce, entice, hire, or attempt to
hire or employ any employee of DTG, its subsidiaries or affiliates.

 

Page 7

 





 

 

3.8

Employment by Competitor. Employee shall promptly notify DTG in writing that
Employee has during the Salary Continuation Period, directly or indirectly
become employed by, contracted to provide consulting services or advice to, or
purchased or acquired an ownership interest in a rental car company (other than
the purchase of publicly-traded securities representing less than 2% of the
total ownership interest of any such entity) with national operations in the
United States in competition with DTG. Employee acknowledges and agrees that
upon the occurrence of those events specified in the preceding sentence, DTG
shall have the unilateral right to terminate the performance of the continuing
salary payments specified in Section 2.1 above along with those other
obligations and covenants set forth in Sections 2.2 through 2.6.

 

 

3.9

DTG’s Property. On the Separation Date, Employee shall return to DTG any laptop
computer, cell phone pager, wireless devices, all credit cards, files and other
property issued to, received or prepared by Employee during Employee’s
employment, except the Vehicle.

 

 

3.10

Employee Representations and Warranties. Employee represents that Employee has
not heretofore assigned or transferred, or purported to assign or transfer to
any person or entity, any Claim embraced in this Agreement or any portion
thereof or interest therein.

 

 

3.11

DTG Vehicle. Employee shall timely return and surrender the Vehicle as set forth
in Subsection 2.4.1 above. If Employee has timely executed this Agreement as set
forth in Section 3.4 but revoked this Agreement as set forth in Section 3.5
above before December 1, 2008, Employee shall immediately return and surrender
the Vehicle to the DTG location specified in Subsection 2.4.1 without further
demand by DTG on or before 5:00 p.m. (Central time) on the date of the letter
revoking this Agreement.

 

 

3.12

Cooperation. Employee acknowledges and agrees that in consideration of the
payments to be made by DTG and those other obligations and covenants set forth
herein, upon the prior reasonable request of DTG and/or its representatives,
Employee shall cooperate and make Employee’s self available to render assistance
in the defense or prosecution of, or to prepare and testify as a witness in, any
lawsuit, administrative action, arbitration or other legal or administrative
proceeding to which DTG or its subsidiaries or affiliates may be a party. DTG
shall bear the responsibility for and promptly reimburse the costs of Employee’s
reasonable transportation, meals and overnight lodging to the extent such
cooperation requires travel, upon presentation of receipts for charges incurred,
as follows:

 

 

3.12.1

Travel from Tulsa Area. Travel outside a radius of sixty (60) miles from DTG’s
corporate headquarters at 5330 East 31st Street, Tulsa, Oklahoma.

 

 

3.12.2

Travel to Tulsa. Travel to Tulsa, Oklahoma in the event Employee relocates
Employee’s primary residence outside a radius of sixty (60) miles from DTG’s
corporate headquarters at 5330 East 31st Street, Tulsa, Oklahoma.

 

Page 8

 





 

 

3.12.3

Travel to Other Cities. Travel to other cities, excluding Tulsa, Oklahoma,
outside of the geographical boundaries of the city in which Employee then
resides provided that Employee relocates Employee’s primary residence outside a
radius of sixty (60) miles from DTG’s corporate headquarters at 5330 East 31st
Street, Tulsa, Oklahoma.

 

 

3.12.4

Payment for Services. DTG agrees to pay Employee the sum of $1,500.00 per day
for services of Employee to assist in the defense or prosecution of any lawsuit,
administrative action, arbitration or other legal or administrative proceeding
to which DTG or its subsidiaries or affiliates may be a party (“Legal
Proceeding”) provided that such assistance is not related to Employee preparing
to testify or testifying in any Legal Proceeding or may otherwise be construed
as the payment of a witness fee.

 

 

4.

TERMINATION OF DTG’S COVENANTS AND OBLIGATIONS.

 

 

4.1

Termination of DTG’s Obligations and Covenants. In the event that Employee,
during the Salary Continuation Period breaches the covenants set forth in
Sections 3.6 through 3.8, 3.12, 5.1 and 5.2, or notifies DTG of a relationship
with a competitor as set forth in Section 3.8, then DTG’s obligations and
covenants set forth in Sections 2.1 through 2.6, to the extent that such
obligations and covenants remain outstanding to be performed by DTG, shall
immediately cease, shall not be enforceable and DTG shall have no further
obligations or covenants to Employee as otherwise set forth in the
aforementioned Sections. DTG shall provide written notice to Employee upon the
cessation of its obligations pursuant to this Section.

 

 

5.

MUTUAL COVENANTS

 

 

5.1

Mutual Non-Disparagement. In consideration of the agreements contained herein,
Employee and DTG will not criticize the other, and to the extent applicable,
DTG’s subsidiaries, affiliates, officers, directors or employees, or their
respective products or services, and will not say or publish anything that would
tend to place the other and, to the extent applicable, DTG’s subsidiaries,
affiliates, officers, directors or employees, in a bad or false light. Further,
Employee agrees that Employee will take no actions which would or which would be
likely to interfere with the existing contractual relationships of DTG and its
subsidiaries and affiliates.

 

 

5.2

Confidential Agreement. The parties acknowledge that the fact and terms of this
Agreement shall be confidential and agree that its terms shall not be disclosed
in whole or in part by any party, except such disclosures which may be compelled
by legal process or are necessary to enforce the rights of either party under
the Agreement. The parties further acknowledge that prior to executing this
Agreement, Employee was advised to discuss the terms of this Agreement with
Employee’s attorney, immediate family members, or other financial or personal
advisors and that such prior consultation shall not comprise a violation of
Employee's obligation to maintain the confidentiality of this Agreement.
Further, any continuing consultation by Employee with Employee’s immediate
family members, attorney, or other financial or personal advisor shall not
comprise a violation of Employee's obligation to maintain the confidentiality of
this Agreement.

 

Page 9

 





 

 

6.

EMPLOYEE ACKNOWLEDGEMENTS

 

 

6.1

Acknowledgements. Employee hereby acknowledges as follows:

 

 

6.1.1

Employee was provided with this Agreement on the date first set forth in Section
3.4 above.

 

 

6.1.2

EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS THE MEANING AND INTENT OF ALL
OF THE PROVISIONS AND TERMS OF THIS AGREEMENT, INCLUDING THE FINAL AND BINDING
EFFECT OF THE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AND THE WAIVER OF RIGHTS.

 

 

6.1.3

Employee understands that Employee’s decision to sign and execute this Agreement
is strictly voluntary.

 

 

6.1.4

Employee has been advised by DTG to consult with an attorney before signing this
Agreement and to review this Agreement with Employee’s advisors.

 

 

6.1.5

Employee has been given a period of up to forty-five (45) calendar days’ period
within which to consider and make a decision to execute this Agreement.

 

 

6.1.6

Employee understands that for a period of seven (7) calendar days following
Employee’s signing this Agreement, Employee may revoke this Agreement by
notifying DTG pursuant to Section 3.5, in writing, of Employee’s desire to do
so. Employee understands that after the seven (7) days’ period has elapsed, this
Agreement shall become effective and enforceable.

 

 

6.1.7

Employee was provided with the document entitled Separation Information,
attached as Exhibit A, which contains decisional unit information together with
a list of all job titles and ages of persons in the decisional unit who were and
were not selected for separation and the offer of severance benefits as
consideration for signing a Separation Agreement containing a release and waiver
of ADEA and OWBPA rights.

 

 

6.1.8

Employee does not waive any rights or claims that may arise after the date this
Agreement is executed.

 

Page 10

 





 

6.1.9

No representative of DTG has made any other representation or promise to
Employee regarding the terms and conditions of Employee’s employment or the
termination of Employee’s employment with DTG other than those contained in this
Agreement.

 

7.

GENERAL TERMS

 

 

7.1

No Admission of Liability. It is understood and agreed by Employee and DTG that
this Agreement and compliance with this Agreement shall not in any way be
construed as an admission, directly or by implication, of any liability
whatsoever on the part of DTG, its subsidiaries, and their officers, directors,
stockholders, agents, representatives, employees and/or attorneys, of any
violation of any federal, state or local constitution, law, statute, ordinance
or regulation; any contractual right, common law contract or tort claims; or any
other duty or obligation owed to Employee.

 

 

7.2

Amendments. This Agreement may only be amended in a writing signed by both a
duly authorized representative of DTG and Employee.

 

 

7.3

Captions. Captions to sections in this Agreement have been inserted solely for
the sake of convenient reference and are without any substantive effect.

 

 

7.4

Entire Agreement. This Agreement contains the full and entire agreement between
the parties hereto relating to the subject matter of this Agreement and
supersedes and annuls any and all prior or contemporaneous agreements,
contracts, promises, statements, negotiations, manifestations of intention,
and/or representations, made on or before the date hereof other than made
herein, whether oral or written, express or implied, if any, relating to the
subject matter hereof. No promises, agreements or representations have been made
in connection with this Agreement, nor have any promises, agreements or
representations been relied upon by either Employee or DTG in executing this
Agreement, except the agreements as specifically set forth herein.

 

 

7.5

Governing Law. All questions pertaining to the validity, construction, execution
and performance of this Agreement will be construed in accordance with and
governed by the laws of the State of Oklahoma.

 

 

7.6

Severability. If any one or more provisions in this Agreement or the application
thereof to any party or circumstance is held to be invalid or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement, or the
application of such provision to parties or circumstances other than those as to
which it is invalid or unenforceable, will not be affected or impaired thereby,
and each provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

 

 

7.7

Binding Nature. This Agreement shall be binding upon and inure to the benefit of
each party’s individual or collective heirs, successors, executors, agents,
representatives, administrators or assigns, as applicable.

 

 

7.8

Attorneys' Fees. If suit shall be brought by a party hereto because of the
breach of any other covenant herein contained on the part of the other party
hereto to be kept or performed, except as prohibited by the ADEA, OWBPA and the
regulations promulgated thereunder, the breaching party shall pay to the other
party all expenses incurred therefore, including, without limitation, reasonable
attorney's fees, court costs and expenses, other professional fees, witness
fees, and all costs of execution or collection of any judgment against breaching
party.

 

Page 11

 





 

 

 

IN WITNESS WHEREOF, Employee and DTG, having read the foregoing and having
understood and agreed to the terms of this Agreement, hereby voluntarily affix
their signatures to this Agreement on the dates set forth below their names.

 

"Employee"

“DTG”

 

Dollar Thrifty Automotive Group, Inc.

 

 

By:

                                                                      

By:

                                                                     

 

John J. Foley, Jr.

Lynne Pritchard

 

Vice President – Human Resources

 

Dated:    ___________________________

, 2008

Dated:  _____________________

, 2008

 

 

Page 12

 



 

 